In an action to recover damages *437for personal injuries, defendant Marian J. Bertash appeals from an order of the Supreme Court, Kings County (Hurowitz, J.), dated June 9, 1987, which inter alia, directed that any witness failing to appear for a deposition would not be permitted to testify at trial.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, it was not an improvident exercise of discretion for the court to direct that persons who failed to appear for their depositions would not be permitted to testify at trial. It is clear from the record that the appellant intended to call her husband as a trial witness on her behalf. He is a nonparty nondomiciliary and therefore not subject to the subpoena power of the court (see, Judiciary Law § 2-b). In directing that witnesses who failed to comply with any subpoena to be deposed would not be permitted to testify, the court was not attempting, as indeed it could not, to extend the subpoena power of the court, but merely to control the proceedings in its own courtroom and insure that the trial to be conducted would be a fair one.
We have considered the appellant’s other contentions and find them to be without merit. Mollen, P. J., Thompson, Bracken and Kunzeman, JJ., concur.